DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grooves of the functional parts, as recited in claim 3, and the strain gauge sensor pasted on the surface of the body, as well as the display monitor as recited in claims 10-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 3, “Mounting” should not be capitalized.  On line 5, “The” should not be capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 10-18 recite a strain gauge torque sensor pasted on the body for sending real-time data to a display screen.  However, the specification fails to disclose how this accomplished in any way.  On page 5 of the specification, lines 3-7, the mere mention of the sensor for sending data to a display screen fails to disclose how this is done, specifically.  There is no disclosure as to how the data is sent to the display screen, any description of the strain gauge or computation of data sensed therefrom.  One of ordinary skill in the art could not derive how to make and use such an arrangement, as recited in claims 10-18, from the limited disclosure in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite since the recitation of “the functional parts” on lines 2 and 3 lacks proper antecedent basis.  Claim 5 is indefinite since the recitation of “the free ends” on lines 1 and 2 lacks proper antecedent basis.  Also, the recitation of “smooth arc transition” on line 2 is grammatically awkward and unclear.  What does this define, specifically?  In claim 6, what is meant by the recitation of “in seamless connection” on line 2?  This is grammatically awkward and unclear.  Claim 7 is indefinite since the recitation of “the axial and radial holes” on lines 1 and 2 lacks proper antecedent basis.  In claim 8, line 2, “or” is recited.  This is indefinite since it is unclear as to whether “grooves” or “protrusions” are arranged on the body.  Alternative language such as “or” should be avoided.  Claims 10-18 are indefinite since the recitations of “the surface of the body” on line 2, and “the foundational parts” on line 3 lack proper antecedent basis.  The functional operation set forth in claims 10-18 is unclear.  It cannot be understood how the sensor is “pasted” on the body, and how “real-time data” is sent to a display. How is this accomplished, specifically?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,922,870 to Tontz, Sr.
U.S. Patent 6,922,870 to Tontz, Sr. discloses a dual-purpose handle 10 comprising a body 15 including an axial mounting through hole 37 and radial mounting through hole 66 for alternatively mounting functional member 20 therein, wherein the mounting holes 37, 66 include oval surfaces complementary in shape to oval surfaces of functional member 20 (Note: Figs. 6-9), wherein these oval surfaces define “smooth arc transition protrusions” in the mounting holes corresponding to “grooves” in the functional member 20, such that the body, including the protrusions are integrally formed from plastic (Note: column 2, lines 50-53); and could be deemed “elastomeric”, wherein the body 15 has an anti-slip outer surface 17 including knurls 30 (Note: column 2, lines 43-47).
Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,096,213 to Miers.
 U.S. Patent 8,096,213 to Miers discloses a dual-purpose handle comprising a body 100 including an axial mounting hole 130A, 130B and radial mounting hole 130C for alternatively mounting functional member 200 therein, wherein the mounting holes 130A, 130B, 130C include clamping devices 140A, 140B, 140C comprising “smooth arc transition” balls (Note: Figs. 2 and 3) complementary in shape to “grooves” 240 of functional member 200, wherein the mounting holes 130A, 130B, 130C can include a resilient, elastomeric material therein for ensuring proper securement of the functional member 200 (Note: column 4, lines 23-36) define “smooth arc protrusions” in the mounting holes corresponding to “grooves” in the functional member 20, such that the body, including the protrusions are arranged “integrally” and formed from plastic (Note: column 3, lines 50-52); wherein the body 100 may include an anti-slip outer surface (Note: column 3, line 53).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,922,870 to Tontz, Sr. in view of U.S. Patent Application Publication 2009/0288526 to HSIEH.

U.S. Patent 6,922,870 to Tontz, Sr. lacks the strain gauge torque sensor and display.  U.S. Patent Application Publication 2009/0288526 to HSIEH discloses a tool 10 for applying torque to a workpiece 45 comprising a strain gauge torque sensor 16 mounted to a hand-held body 12 for sending real-time data to a display 14.  In view of the teachings of U.S. Patent Application Publication 2009/0288526 to HSIEH, it would have been obvious to one skilled in the art to provide the handle of U.S. Patent 6,922,870 to Tontz, Sr. with a strain gauge sensor and display for conveying real-time torque data to an operator.
Claims 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,096,213 to Miers in view of U.S. Patent Application Publication 2009/0288526 to HSIEH.
U.S. Patent 8,096,213 to Miers lacks the strain gauge torque sensor and display.  U.S. Patent Application Publication 2009/0288526 to HSIEH discloses a tool 10 for applying torque to a workpiece 45 comprising a strain gauge torque sensor 16 mounted to a hand-held body 12 for sending real-time data to a display 14.  In view of the teachings of U.S. Patent Application Publication 2009/0288526 to HSIEH, it would have been obvious to one skilled in the art to provide the handle of U.S. Patent 8,096,213 to Miers with a strain gauge sensor and display for conveying real-time torque data to an operator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731